Citation Nr: 1540608	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  12-23 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for renal cancer.

2.  Entitlement to service connection for prostate cancer.

3.  Entitlement to service connection for erectile dysfunction (ED).

4.  Entitlement to service connection for hypertension.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1968 to January 1975.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Buffalo, New York Regional Office (RO) of the Department of Veterans' Affairs (VA).

The Board denied this appeal as to all issues in a May 2014 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In March 2015, the Court granted a joint motion for partial vacatur and remand (JMR), vacated the May 2014 decision, and remanded the case to the Board for action consistent with the terms of the JMR.  In May 2015, the Board remanded the case to the AOJ.    

In April 2014, a VA primary care physician provided a medical opinion relating the Veteran's bladder cancer to Agent Orange exposure during service.  This opinion, combined with the Veteran's earlier assertions, reasonably raises a claim for service connection for bladder cancer, a matter which is not one of the issues currently on appeal.   It is not clear whether the Veteran wishes to pursue a separate claim for service connection for this disability.  To the extent that he does, this matter is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  The Board does not wish to delay this case further. 

The Board notes the March 2015 JMR found that the Veteran's claim for service connection for ED was inextricably intertwined with the claims for service connection for prostate and kidney cancer.  However, given that these cancer claims are now being denied, the Board may also render a decision on the claim for service connection for ED.  The Board notes that there is no indication or allegation that the Veteran's hypertension has caused or aggravated his ED.  Consequently, the claim for service connection for ED is not shown to be inextricably intertwined with the claim for service connection for hypertension (which is subject to the remand below).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hypertension and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam.
 
2.  Kidney cancer, prostate cancer and erectile dysfunction were not manifest in service or for many years thereafter and are not shown to be related to service, including Agent Orange exposure therein, or to have been caused or aggravated by any service-connected disability.     


CONCLUSION OF LAW

Prostate cancer, kidney cancer and erectile dysfunction were not caused or aggravated by active duty service, including Agent Orange exposure therein, nor were they caused or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has the claimed conditions due to exposure to Agent Orange (herbicides) during his service in Vietnam, and/or as secondary to prostate cancer.  See Veteran's claim (VA Form 21-526), received in October 2010.  He has indicated that the claimed prostate cancer and kidney cancer began in November 2009.  (No date of onset was provided for erectile dysfunction [ED]).  Id.  The Veteran's own statements do not suggest that these disabilities began in service or soon thereafter and there is nothing in this record that suggests or raises this issue.   

Service connection may be granted to a veteran for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  Service connection may also be granted for cardiovascular-renal disease, to include hypertension, and malignant tumors, when manifested to a compensable degree within one year of separation from service.  See 38 C.F.R. § 3.309(a); Walker, 708 F.3d at 1339-40.  

The statutory provision specifically covering Agent Orange is 38 U.S.C.A. § 1116.  Under 38 U.S.C.A. § 1116(f), a claimant, who, during active service, served in the Republic of Vietnam during the Vietnam War, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during that service.

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e). 

Changes have been made to the regulation for presumptive service connection for veterans shown to have been exposed to Agent Orange.  See 75 Fed. Reg. 14391 (March 25, 2010); 38 C.F.R. § 3.309(e).  These changes add ischemic heart disease, "all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia)," and Parkinson's disease, as presumptive disorders. 

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996); Notice, 67 Fed. Reg. 42,600 (2002); Notice, 72 Fed. Reg. 32,395 -407 (June 12, 2007).  The Secretary clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for the following conditions: Hepatobiliary cancers, nasopharyngeal cancer, bone and joint cancer, breast cancer, cancers of the female reproductive system, urinary bladder cancer, renal cancer, testicular cancer, leukemia (other than CLL), abnormal sperm parameters and infertility, Parkinson's disease and parkinsonism, amyotrophic lateral sclerosis (ALS), chronic persistent peripheral neuropathy, lipid and lipoprotein disorders, gastrointestinal and digestive disease, immune system disorders, circulatory disorders, respiratory disorders (other than certain respiratory cancers), skin cancer, cognitive and neuropsychiatric effects, gastrointestinal tract tumors, brain tumors, light chain-associated (AL) amyloidosis, endometriosis, adverse effects on thyroid homeostasis, and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted (emphasis added).  See Notice, 68 Fed. Reg. 27,630 -41 (May 20, 2003).  

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Presumptive service connection may not be established under 38 U.S.C. § 1116 and 38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. § 3.309(e) as being associated with herbicide exposure, if the cancer developed as the result of metastasis of a cancer which is not associated with herbicide exposure.  Evidence sufficient to support the conclusion that a cancer listed in section 3.309(e) resulted from metastasis of a cancer not associated with herbicide exposure will constitute "affirmative evidence" to rebut the presumption of service connection for purposes of 38 U.S.C. § 1113(a) and 38 C.F.R. § 3.307(d).  Further, evidence that a veteran incurred a form of cancer which is a recognized cause, by means of metastasis, of a cancer listed in 38 C.F.R. § 3.309(e) between the date of separation from service and the date of onset of the cancer listed in section 3.309(e) may be sufficient, under 38 U.S.C. § 1113(a) and 38 C.F.R. § 3.307(d), to rebut the presumption of service connection.  VAOPGCPREC 18-97 (1997), 62 Fed. Reg. 37954 (1997); see also Darby v. Brown, 10 Vet. App. 243 (1997).

The Veteran's discharge (DD 214) shows that his awards include the Vietnam Service Medal, and the Republic of Vietnam Campaign Medal with "60" device.  His personnel file (DA Form 20) shows that he served in Vietnam between September 1968 and August 1969.  The National Personnel Records Center (NPRC) has verified that the Veteran served in Vietnam.  See NRPC report, dated in December 2010.  This issue is not in dispute.   

Therefore, duty in the Republic of Vietnam is clearly conceded for the purposes of the regulation governing the presumption of service connection for certain diseases due to herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309. 

The Veteran's service treatment records do not show any relevant treatment.  The Veteran's separation examination report, dated in January 1975, shows that his genitourinary system, abdomen and viscera, and endocrine system, were clinically evaluated as normal.  Urinalysis was negative for sugar and albumin.  A chest X-ray was negative.  In an associated "report of medical history", the Veteran denied a history of "tumor, growth, cyst or cancer," frequent or painful urination, kidney stone or blood in urine.  The Veteran stated that he was in good health and taking no medication, providing some factual evidence against his own claims at this time. 

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 2009 and 2013.  

VA progress notes and hospital reports show that between 2009 and 2010, the Veteran underwent procedures that include a cystoscopy (which was negative), a HAL (hand-assisted laparoscopic) nephrectomy (removal of the kidney), a TURBT (transurethral resection of a bladder tumor), and a cysto-prostatectomy and right pelvic lymphadenectomy.  These reports note urothelial carcinoma, high-grade and superficially invasive, arising within diffuse urothelial carcinoma in situ, and multicentric, superficially invasive.  

With regard to VA progress notes dated in 2011 and thereafter, these reports show that the Veteran was started on Levitra in February 2011 for ED, that he was noted to be smoking 1.5 PPD (pack per day) in November 2011, and that he was still smoking as of July 2013.  VA progress notes contain "problem lists" which contain a number of notations of impotence of organic origin.

A VA "aid and attendance/housebound" examination report, dated in December 2010, shows that the diagnoses included renal cell cancer.

A VA genitourinary examination report, dated in February 2011, shows that the examiner indicated that the Veteran's claims file had not been requested, but that his medical files had been reviewed.  The report notes the following: the Veteran has a history of prostate cancer with onset in 2009, and kidney cancer in about 2009.  There was a left-side clear cell renal cell carcinoma status post left-hand assist laparoscopic nephrectomy.  The Veteran continued to have hematuria following surgery.  A cystoscopy was negative.  A repeat cystoscopy was aborted due to bradycardia.  In February 2010, the Veteran underwent a cystoscopy and TURBT with biopsy.  It was then discovered that the Veteran had bladder cancer.  

During the procedure for bladder removal, it was also decided to remove the prostate.  There was a history of neoplasm, with malignant tumor.  There was a history of the kidney, bladder, and prostate cancer.  The diagnoses were renal and bladder cancer.  The examiner stated:

It is unclear from the [Veteran's] records if they removed the prostate as a preventative measure from the bladder cancer or if the [Veteran] had METS (metastasized) from his renal and bladder cancer to the prostate.  Either way the [Veteran] does not have primary prostate cancer.

The Board finds that such a statement provides highly probative evidence against this claim, clearly indicating that the Veteran does not have, and did not have "primary prostate cancer".

A statement from T.W., D.O., dated in October 2011, indicates that the Veteran has "multiple cancers" that would make him unemployable (a point which, again, is not in dispute).  The physician added that the Veteran has chronic orthopedic conditions with chronic pain, and that, "He is also service connected for atherosclerotic heart disease as well."  

In an April 2014 opinion, the Veteran's VA primary care physician indicated that "[b]ased on my years of care for [the Veteran] and my review of his medical history, I believe it is at least as likely as not the case that [the Veteran's] exposure to carcinogens such as Agent Orange during his time in service caused or contributed to his renal cancer and bladder cancer."  

After examining the Veteran and reviewing the claims file, a VA physician's assistant opined in June 2015 that the Veteran's renal cancer was less likely than not caused by Agent Orange exposure during service.  The examiner noted that the current medical literature did not support clear cell renal cancer being caused by Agent Orange exposure.  Additionally, the examiner found that the renal cancer was not otherwise incurred in or caused by military service, noting that the current medical literature does not support clear cell renal cancer being caused by military service.  

Based on review of the evidence of record, the claims for service connection for kidney/renal cancer, prostate cancer and erectile dysfunction must be denied.  With regard to the possibility of service connection on a direct basis (other than as due to Agent Orange exposure), the Veteran was not shown to have any of the claimed disorders during service.  Rather, the earliest diagnosis of any of the claimed conditions is dated no earlier than 2000.  This is about 25 years after separation from active duty service, a fact that simply does not support his claims.  

Also, the Veteran has not asserted that he has had continuity of symptomatology since his service for any of the claimed disabilities; rather, he argues that they are due to exposure to Agent Orange.  

Also, there is no evidence to show that a tumor became manifest to a compensable degree within a year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, service connection based on the chronic disease presumption is not warranted.  The Veteran's own statements support this finding. 

In regard to the renal cancer, there is also no medical opinion of record tending to indicate that this disability is otherwise related to service (i.e. directly related to service on a basis other than there being a relationship between the cancer and exposure to Agent Orange).  To the contrary, the June 2015 examiner found that the renal cancer was not otherwise incurred in or caused by military service, noting that the current medical literature does not support clear cell renal cancer being caused by military service.  Although this opinion is not supported by a particularly highly detailed rationale, as noted above, the service treatment records do not show any indication of renal cancer or any other problem with kidney function and the renal cancer was not actually shown until 2009, approximately 34 years after service.  The facts of this case are important:  There is simply nothing in the treatment records that indicate an association between these problems and service for decades.  Further, following what only can be consider extensive research on this issue, renal cancer was not placed on the list of presumptive disabilities related to herbicides.  While an additional medical opinion, beyond the other medical opinions, is always possible, the Board must look into the facts of each case to insure further investigation has any likelihood of success for the Veteran, or will simply further delay the adjudication of the Veteran's case.  The Veteran deserves an answer to his case in a reasonable time period. 

Thus, given that there was no indication of any problems with renal function during service; given that the renal cancer did not appear until many years thereafter; and given that the examiner provided a separate opinion concerning whether there is a causal relationship between the cancer and in-service Agent Orange exposure, the Board finds it was reasonable for VA physician's assistant to base his opinion on the current medical literature generally not indicating a causal relationship between military service and renal cell cancer.  It is important to note that the physician assistant is not simply making this opinion based simply on their own experiences, but the experience of research (research of medical literature is, in fact, much more valuable to this case than the individual experiences of any one doctor, as it provides a basis for an objective determination), which is consistent with the finding that this disability did not make the list of presumptive service connected problems associated with herbicides.      

Thus, the Board finds that the opinion is adequate and may be afforded some probative value.  Further, the Veteran has not specifically alleged that the renal cancer is otherwise related to service (i.e. directly related to service on basis other than there being a relationship between the cancer and exposure to Agent Orange).   Accordingly, overall, the weight of the evidence is squarely against the presence of such a relationship.  Additionally, it is neither shown nor alleged that the prostate cancer or erectile dysfunction is otherwise related to service (i.e. directly related to service on basis other than there being a relationship between the cancer and exposure to Agent Orange).  

With regard to the possibility of service connection based on exposure to Agent Orange, the Veteran is shown to have served in Vietnam, and is therefore presumed to have been exposed to Agent Orange.  However, the applicable law does not include any of the claimed conditions (other than prostate cancer) as a condition for which presumptive service connection may be granted based on exposure to Agent Orange.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Therefore, service connection for the claimed disabilities (other than prostate cancer) is not warranted under the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309. 

With regard to prostate cancer the February 2011 VA examiner has concluded that the Veteran does not have primary prostate cancer, and that prostate cancer was either metastasized from kidney and bladder cancer, or, that there was no prostate cancer, but that the prostate was removed as a preventative measure. 

In either case, service connection is not warranted, as in one scenario there is no prostate cancer, and thus the claimed condition is not shown, or, as in the other scenario, any prostate cancer would have been the result of metastases from the kidney and bladder.  There is no competent, contrary opinion of record.  Accordingly, service connection for prostate cancer is not warranted.  VAOPGCPREC 18-97; Darby; see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  It is important for the Veteran to understand the medical opinion in this case, as well as the treatment records which fully support this medical opinion, provide highly probative evidence against the claim, which the Board cannot disregard. 

In regard to evidence of a direct relationship between Agent Orange exposure in service and current renal cancer, in an April 2014 opinion, the Veteran's VA primary care physician indicated that "[b]ased on my years of care for [the Veteran] and my review of his medical history, I believe it is at least as likely as not the case that [the Veteran's] exposure to carcinogens such as Agent Orange during his time in service caused or contributed to his renal cancer and bladder cancer."   On the other hand, the June 2015 VA examiner found that the Veteran's renal cancer was less likely than not caused by service, noting that the current medical literature did not support clear cell renal cancer being caused by Agent Orange exposure.  

The Board finds the VA physician's assistant's opinion more persuasive.  In this regard, the VA primary care physician did not provide any reason as to why his years of care for the Veteran and his review of the medical history led him to conclude that it was as likely as not that exposure to Agent Orange (and/or other carcinogens) caused or contributed to cause the renal and bladder cancer as opposed to the cancer being caused by other factors unrelated to military service.  Thus, he did not provide an adequate explanation (i.e. rationale) for his conclusion.  The Board also notes that without any detail at all concerning the "other carcinogens" to which the Veteran was exposed, the Board cannot afford any probative weight to the physician's opinion as it pertains to a potential nexus between exposure to such "other carcinogens" in service and his renal cancer.  

In contrast, although the VA physician's assistant did not refer to any specific findings from the current medical literature, he more generally based his opinion on the lack of any findings of a causal relationship between Agent Orange exposure and renal cell cancer contained in this literature.  Thus, he has provided an adequate rationale for his conclusion (i.e. the absence of findings of a causal relationship in the medical literature is an important consideration that the Board cannot ignore - the VA cannot be placed in the position of affirmatively disproving the Veteran's claim - the question of whether a problem was caused by herbicides exposure nearly 50 years ago is a complex issue).  

Consequently, the Board attaches more probative value to the physician's assistant's opinion than to the opinion of the VA primary care physician.  In this regard, the Board is cognizant that a physician generally has a higher degree of medical expertise than a physician's assistant.  However, as neither medical professional is shown to have a specialization pertaining to the etiology of cancer, overall, the Board finds the VA physician's assistant's opinion more probative based on the above comparison of the rationales provided.  Thus, the weight of the evidence is against a finding that the Veteran's renal cancer was caused by Agent Orange exposure in service.  

In regard to erectile dysfunction, there is no medical opinion evidence even suggesting that this disability is related to Agent Orange exposure.

Finally, service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2013).  To the extent that the Veteran has asserted that service connection for any of his claimed disabilities may be warranted as secondary to prostate cancer or renal cancer, as the Board has determined that service connection is not warranted for these disabilities, there is no underlying service-connected disability to serve as a basis for a grant of any of the claims.  To the extent that service-connection is currently in effect for ischemic heart disease, there is no competent opinion of record associating this disability with any of the claimed conditions, nor has the Veteran alleged any such connection.  Accordingly, service connection is not warranted for any of the claimed conditions on a secondary basis.  See 38 C.F.R. § 3.310.  

The claims on appeal are based primarily on the contention that prostate cancer, kidney cancer and erectile dysfunction, have been caused by exposure to Agent Orange. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific medical question in this case, whether or not the Veteran has prostate cancer, kidney cancer, or erectile dysfunction  related to exposure to Agent Orange, falls outside the realm of common knowledge of a lay person.  See e.g. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, the Veteran's assertions concerning a relationship between Agent Orange exposure in service and the current, claimed disabilities may not be afforded any probative value.  Id.  

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis.  38 U.S.C.A. § 5107(b).

In sum, kidney cancer and prostate cancer were not shown in service or for many years thereafter; the Veteran is not shown to have primary prostate cancer and thus, does not qualify for presumptive service connection for this disability based on Agent Orange exposure; the weight of the evidence is against a finding that the Veteran's renal cancer has been caused by in-service Agent Orange exposure; and the evidence does not show that the renal cancer or prostate cancer is otherwise related to service or caused or aggravated by any service-connected disability.  Additionally, erectile dysfunction was not shown in service or for many years thereafter; is not shown to be related to Agent Orange exposure; is not otherwise shown to be related to service; and is not shown to be related to any service-connected disability.  Accordingly, service connection for renal cancer, prostate cancer and erectile dysfunction must be denied.    

Due Process

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in December 2010, of the criteria for service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements.  Nothing more was required.  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA records.  To the extent that the Veteran may be receiving disability benefits from the Social Security Administration (SSA), the SSA's records have not been obtained.  However, the Veteran has not asserted that these records are relevant to any of his claims, and he has reported that he is disabled due to a hip fracture, and that his benefits began after his cancer diagnoses (service connection is not currently in effect for a hip disability, or cancer).  While another medical opinion can always be obtained, the Board must look to the facts of a case and make a determination whether any medical opinion based on an objective review of these records would provide a basis to grant this claim, in light of facts.  The Board finds no basis to obtain yet another medical opinion in this case, in light of these facts.  Therefore, no additional development is warranted.  See e.g., Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (finding that SSA records are not relevant when a SSA decision is on a completely unrelated medical condition and the Veteran makes no allegations that the records may otherwise be relevant to the claim for which the Veteran seeks VA benefits).

The Veteran has been afforded VA examinations for his genitourinary system, and etiological opinions have been obtained with regard to the claims for prostate cancer and renal cancer.  To the extent that examinations and etiological opinions have not been obtained (i.e. in relation to the claim for service connection for ED), the Veteran is not shown to have received any relevant treatment during service; the earliest evidence of the ED is no earlier than 2009 (about 34 years after service); there is no medical evidence even suggesting that the ED is directly related to service, including Agent Orange exposure therein, or to any service-connected disability; and the record contains only a bare lay assertion that the ED is related to in-service Agent Orange exposure.   Therefore, additional examinations and etiological opinions need not be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2013); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002); See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010). The Board also notes that although a medical opinion was obtained regarding whether the Veteran's renal cancer is otherwise related to service (i.e. based on an in-service factor other than Agent Orange exposure), this opinion was not actually necessary, as the Veteran has not alleged that such a relationship is present and there is no medical evidence, which even suggests such a relationship.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. 79 (2006); Waters, 601 F.3d 1274 (Fed. Cir. 2010).

Pursuant to the May 2015 remand, the Veteran was provided with a VA examination in relation to the claim for service connection for renal cancer (discussed above).  In a September 2015 brief, the Veteran's representative argued that the June 2015 VA examiner's findings did not satisfy the Board's request for "detailed and "well-reasoned" opinions.   

Although detailed and well-reasoned opinions are often beneficial, the Board did not specifically instruct the VA examiner to provide detailed or well-reasoned opinions in regard to the claim for service connection for renal cancer.  Rather, the Board instructed the examiner to provide a complete rationale for the opinions provided.  As noted above, the "proving of a negative", when medical research does not support the Veteran's claim, is often complicated.  Once again the examiner concluded that the current medical literature did not support either a causal relationship between Agent Orange exposure in service and renal cell cancer or military service more generally and renal cell cancer - a clear and well-defined rationale.  Given that the examiner based his conclusion on the absence of findings of these causal relationships in the medical literature and given that the evidence does not otherwise contain any medical literature that even suggests the presence of either of these causal relationships, the Board finds these rationales complete.  In this context, the underlying reliance of the results of a review of the medical literature in conjunction with a review of the Veteran's medical history also makes these opinions adequately reasoned and adequate overall.  Consequently, further remand for additional medical opinions in relation to the claims decided herein is not necessary.    
  
Based on the foregoing, the Board finds that the appellant has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

Service connection for renal cancer is denied.  

Service connection for prostate cancer is denied.  

Service connection for erectile dysfunction is denied.  


REMAND

In the March 2015 JMR, the parties found that a February 2011 VA examination in relation to the Veteran's claim for service connection for hypertension was inadequate because it failed to provide an opinion as to whether the Veteran's hypertension was related to his military service, to include his conceded exposure to Agent Orange or any service-connected disability.  The Board subsequently remanded this claim so that a new examination could be provided and such etiological opinions could be obtained.  However, while the June 2015 VA examiner did provide opinions as to whether the hypertension is otherwise directly related to service or caused or aggravated by his renal cancer, an opinion was not provided as to whether the hypertension is related to Agent Orange exposure during service.  Consequently, a further remand is requires so that such an opinion may be provided.   Also, as the claim for a TDIU is inextricably intertwined with the claim for service connection for hypertension, it must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange for a medical opinion to be provided by a qualified medical professional in relation to the likely etiology of the Veteran's hypertension.  The examiner must review the claims file in conjunction with the examination.  The examiner must accept as fact that the Veteran was exposed to Agent Orange during his active military service.  The Board requires a medical opinion as to the relationship between the Veteran's hypertension and his exposure to Agent Orange. 

 Medical opinions of this nature have been legally problematic so the Board provides very specific information as to what is needed and what will not be considered an adequate opinion.  This information is not intended to bias the examiner as to his or her conclusion that the Veteran's renal cancer or hypertension was or was not caused by exposure to Agent Orange. Rather, it is to avoid further delay in this case that will result if the opinion provided is legally insufficient. The Board seeks an unbiased expert opinion.

There is a legal presumption of service connection for specific diseases based on exposure to Agent Orange. Hypertension is not one of those diseases.  However, the absence of a legal presumption is not a factor and is not probative of whether exposure to Agent Orange caused the Veteran's hypertension.  Therefore, a negative opinion that relies on the fact that renal cancer is not one of the diseases subject to presumptive service connection will be deemed inadequate. 

It is noted that the Institute of Medicine (IOM) Veterans and Agent Orange Update 2012 includes an explanation that that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.  Given the tenor of previous U.S. Court of Appeals for Veteran' Claims decisions, the VA medical professional should not base a negative opinion solely on the IOM Veterans and Agent Orange Updates. 

The medical professional is asked to provide an opinion whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was caused by his exposure to Agent Orange during active service.  A complete rationale must be provided for the conclusion reached.


2.  This is a complex case back from the Veterans Court. After ensuring that the above opinion is adequate, readjudicate the claims for service connection for hypertension and for entitlement to a TDIU.  If any benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


